Citation Nr: 1530218	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-10 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel






INTRODUCTION

The Veteran served on active duty from June 1963 to September 1966.  
This matter is before the Board of Veterans' Appeals (the Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2013, the Veteran requested a video hearing before the Board on the issue on appeal, but subsequently withdrew that request in a July 2013 letter.  See the Veteran's representative's July 3, 2013 letter to the RO.  Indeed, the Veteran's representative specifically requested that the Veteran's case be removed from the list of those awaiting hearing scheduling.  As such, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The Board notes that although the Veteran originally claimed entitlement to service connection for a "mental condition to include PTSD" (see the Veteran's October 2010 Application for Compensation, at 6), the RO has characterized the claim as one for PTSD alone.  As discussed below, the record demonstrates that the Veteran has been diagnosed with depressive disorder.  The Board therefore has recharacterized the issue on appeal to include consideration of whether service-connection is warranted for any acquired psychiatric disability, to include depressive disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran appeared for a VA mental health examination in March 2011.  Although the March 2011 VA examiner determined upon examination that the Veteran did not have a current PTSD diagnosis, the examiner did not adequately discuss whether the Veteran's diagnosed depressive disorder was related to his period of active service.  Indeed, the Veteran's VA treatment records specifically indicate an ongoing diagnosis of depressive disorder.  See, e.g., the Veteran's November 1, 2010, December 1, 2010 and December 5, 2012 VA mental health treatment notes (each noting an Axis I diagnosis of depressive disorder).  As the Veteran's representative has pointed out, an addendum opinion addressing the etiology of the Veteran's depressive disorder should be obtained before the appeal is adjudicated on the merits.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board adds that VA mental health treatment records dated through December 2012, but no later, have been associated with the Veteran's claims file.  On remand, any outstanding VA treatment records relevant to the appeal should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of treatment for a psychiatric disability dating from December 2012 to the present.

2.  After obtaining any outstanding records, provide the examiner who conducted the March 2011 VA examination with access to the claims file for an addendum opinion.  

After reviewing the claims file, the examiner should determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed depressive disorder, and/or any other identified mental health disability, is related to his period of active service.  For the purposes of this opinion, the examiner should assume as true that the Veteran experienced fear of hostile military activity during combat operations in Vietnam as he so describes.  

The examiner must provide a fully reasoned rationale for any opinions offered.  If the examiner is unable to provide the requested opinion without resorting to speculation, he must explain why that is the case.  

If the March 2011 VA examiner is unavailable, the file should be made available to another appropriately qualified clinician for preparation of this addendum opinion.  If an examination of the Veteran is necessary to provide the requested opinion, then such should be scheduled.

3.  Then, readjudicate the Veteran's service-connection claim for an acquired psychiatric disability, to include depressive disorder and PTSD.  If the benefit sought on appeal is denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




